58 F.3d 490
4 A.D. Cases 992
John DOE, M.D., by Curtis LAVERY, Executor of his Estate,Plaintiff-Appellant,v.ATTORNEY GENERAL OF THE UNITED STATES, et al., Defendants-Appellees.
No. 93-15253.
United States Court of Appeals,Ninth Circuit.
June 28, 1995.

1
Before:  WALLACE, Chief Judge, O'SCANNLAIN, Circuit Judge, and KELLEHER,* District Judge.

ORDER WITHDRAWING OPINION

2
The opinion filed in this case on January 18, 1995, reported at 44 F.3d 715 (9th Cir.1995), is withdrawn.



*
 Honorable Robert J. Kelleher, United States District Judge, Central District of California, sitting by designation